Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 08/22/2019, 07/08/2020, and 12/04/202 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 2003 294154 (Yamashina). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 1, Yamashina discloses a sealing device to be provided between a reciprocating shaft (3) and an inner surface of a shaft hole in which the reciprocating shaft is provided (housing 2 has an inner surface that faces the shaft 3, and the seal 
an oil seal member (10; ¶ 0014) comprising a liquid-side rigid ring (12) made of a rigid body (¶ 0015) and provided inside the shaft hole (¶ 0013, 0015), and a liquid-side elastic ring made of an elastic body and attached to the liquid-side rigid ring (elastic portion on the liquid-side ‘A’ of 12 closer to shaft 3 defines the liquid-side elastic ring, and is attached to 12; Figure 1), the liquid-side elastic ring having formed thereon an oil lip (11a) which is provided radially inward of the liquid-side rigid ring and slidably makes sealing contact with the reciprocating shaft (3) (Figure 1); 
a dust seal member (20; ¶ 0016) comprising an atmosphere-side rigid ring (22) made of a rigid body (¶ 0016) and provided inside the shaft hole (Figure 1), and an atmosphere-side elastic ring made of an elastic body and fixed to the atmosphere-side rigid (elastic portion on the atmosphere-side ‘B’ of 22 closer to shaft 3 defines the atmosphere-side elastic ring, and is attached to 22; Figure 1), the atmosphere-side elastic ring having formed thereon a dust lip (21; ¶ 0016) which is provided radially inward of the atmosphere-side rigid ring and slidably contacts the reciprocating shaft (3) (Figure 1); and 
an intermediate rigid ring (32) which is made of a rigid body (¶ 0017), is attached to the inside of the shaft hole (Figure 1), and is provided between the liquid-side elastic ring (12) and the atmosphere-side elastic ring (22) in a direction parallel to the axial direction of the reciprocating shaft (Figure 1).  

As to claim 2, Yamashina discloses the sealing device according to claim 1, characterized in that the intermediate rigid ring (32) is fixed to the liquid-side rigid ring (12) and the atmosphere-side rigid ring (22) (Figure 1).  

As to claim 4, Yamashina discloses the sealing device according to claim 1, characterized in that: the liquid-side elastic ring is fixed to one side surface of the liquid-side rigid ring (12) and an inner peripheral surface of the liquid-side rigid ring (12) (Figure 1); and the atmosphere-side elastic ring is fixed to one side surface of the atmosphere-side rigid ring (22) and an inner peripheral surface of the atmosphere-side rigid ring (22) (Figure 1).  

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675